 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   CATHERINE J. SWANN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone: (916) 554-2762
     Facsimile: (916) 554-2900
 5

 6   Attorneys for the United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA and the                  CASE NO: 2:19-cv-559 JAM KJN
     states of CALIFORNIA, COLORADO,
12   GEORGIA, HAWAII, DISTRICT OF                      ORDER RE NOTICE REGARDING
     COLUMBIA, MARYLAND, VIRGINIA,                     CALCULATION OF TIME WITHIN WHICH
13   WASHINGTON, ex rel. JEFFREY MAZIK,                THE UNITED STATES MUST FILE ITS
                                                       INTERVENTION DECISION
14                 Plaintiffs,
15          v.
16   KAISER PERMANENTE, INC., and KAISER
     FOUNDATION HEALTH PLAN, INC.,
17
                   Defendants.
18

19          Upon consideration of the United States’ Notice Regarding Calculation of the Time Within

20 Which the United States Must File its Intervention Decision:

21          IT IS HEREBY ORDERED that the Amended Complaint shall remain under seal until

22 August 31, 2021, or until further order by this Court.

23          IT IS SO ORDERED.

24
     DATED: June 7, 2020                                /s/ John A. Mendez
25
                                                        THE HONORABLE JOHN A. MENDEZ
26                                                      UNITED STATES DISTRICT COURT JUDGE

27

28
     ORDER RE NOTICE REGARDING CALCULATION OF1TIME WITHIN
     WHICH THE UNITED STATES MUST FILE ITS
     INTERVENTION DECISION                      1
